           Case 2:15-cr-00041-JAM-EFB Document 124 Filed 10/30/20 Page 1 of 2


 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160

 4
   Attorney for:
 5 Gurpinder Sandhu

 6
                                     IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                            CASE NO. 15-00041 JAM
10
                                      Plaintiff,          REQUEST TO FILE UNDER SEAL AND ORDER
11
                                v.
12
     GURPINDER SANDHU,
13                                    Defendant.

14

15
            Pursuant to Local Rule 14(b), Defendant, GURPINDER SANDHU, by and through his Counsel,
16
     Dina L. Santos, respectfully requests an Order sealing Defendant’s medical reports in support of his
17
     motion for compassionate release.
18
            The Court may order documents to be filed under seal. While the press and the public have a
19
     presumed right of access to court proceedings and documents under the first amendment, this presumed
20
     right is not absolute. See Press-Enterprise Co. v. Superior Court, 464 U.S. 501 (1985). It can be
21
     overcome based on findings that closure is essential to preserve higher values and is narrowly tailored to
22
     serve that interest. Id. From the Court’s perspective, the controlling interest is to articulate along with
23
     findings specific enough that a reviewing court can determine whether the closure order was properly
24
     entered. Id.
25
            Here, the Defense seeks to file the exhibits under seal because of the nature of the information
26
     contained within the documents. The information within the documents contains confidential medical
27
     information.
28

      Request to Seal & Order                              1
           Case 2:15-cr-00041-JAM-EFB Document 124 Filed 10/30/20 Page 2 of 2


 1

 2                                                      Respectfully Submitted,

 3
      Dated: October 20, 2020                               /s/ Dina L. Santos
 4                                                          DINA SANTOS, ESQ.
                                                            Attorney for Gurpinder Sandhu
 5

 6

 7

 8

 9
                                                    ORDER
10

11
                    Pursuant to Local Rule 14(b), and base upon the representation contained in Defendant’s
12
     Request to Seal, IT IS SO FOUND AND ORDERED THAT, DEFENDANTS MEDICAL RECORDS
13
     IN SUPPORT OF MOTION FOR COMPASSIONATE RELEASE, shall be sealed until further order of
14
     this Court.
15

16
      DATED: October 29, 2020                               /s/ John A. Mendez
17                                                          THE HONORABLE JOHN A. MENDEZ
18                                                          UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

      Request to Seal & Order                           2
